Citation Nr: 1736822	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  06-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES


1. Entitlement to service connection for morbid obesity, to include as secondary to knees and left ankle. 

2. Entitlement to an effective date prior to May 30, 2003, for the award of service connection for degenerative arthritis of the left ankle. 

3. Entitlement to an initial rating in excess of 10 percent, for degenerative arthritis of the left knee 

4. Entitlement to an initial rating in excess of 30 percent, to January 23, 2010, and in excess of 60 percent thereafter, for degenerative arthritis of the right knee.

5. Entitlement to service connection for depression, to include as secondary to pain in knees and left ankle.

6. Entitlement to an initial rating in excess of 10 percent since May 30, 2003, for arthritis of the left ankle.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from May 1971 to May 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and February 2010, May 2011, and April 2015 rating decisions by the RO in Montgomery, Alabama

In the July 2004 rating decision, the RO denied service connection for degenerative arthritis of the right and left knee and the issues were remanded for additional development in a March 2007 Board decision.

In the February 2010 rating decision, the RO granted service connection for right knee and left knee degenerative arthritis and assigned initial ratings of 30 percent, and 10 percent respectively, effective May 30, 2003, the date of the original claim; the Veteran appealed for higher initial ratings. 



During the pendency of the claim, the RO, in a May 2011 rating decision, denied the Veteran's claim for a TDIU. The Veteran submitted a statement in late-May 2011 in which he expressed disagreement with the May 2011 decision. The RO did not accept his statement as a notice of disagreement because it was unable to determine which issue or rating he challenged. In December 2013 the Board remanded the issue of TDIU, denied a rating in excess of 30 percent for right knee disability for the period prior to January 23, 2010, denied an initial rating in excess of 10 percent for degenerative arthritis of the left knee, and granted a rating of 60 percent from January 23, 2010 forward, for right knee disability, status-post total knee replacement. The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court) and in an August 2016 Memorandum Decision, the Court remanded the issues of right and left knee disability for collective impact extraschedular analysis.

In the April 2015 rating decision, the RO granted an increased rating of 60 percent for degenerative arthritis of the right knee, status post right total knee replacement, effective January 23, 2010. 

A March 2016 Board decision remanded the Veteran's TDIU claim for additional development. The March 2016 Board decision also remanded the issues of service connection for cancer of the genitourinary system, to include prostate cancer and testicular cancer, and left foot arthritis. VA examinations were conducted in June 2017 for both claims but the RO has not yet readjudicated these claims. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for depression, and increased ratings for the left and right knees, and left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. The Veteran's medical records indicate a diagnosis of obesity. 

2. Service connection for degenerative arthritis of the left ankle was made effective on May 30, 2003, the date of the Veteran's claim, which is the earliest date permitted by law.

3. The Veteran's service-connected disorders make him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Obesity is not a disease or disability for purposes of service connection on a direct or secondary basis. Therefore, the criteria for service connection for morbid obesity, to include as secondary to the Veteran's knees and left ankle disabilities have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for an effective date prior to May 30, 2003 for the award of a service connection for degenerative arthritis of the left ankle are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.157, 3.158, 3.160 and 3.400 (2016).

3. The criteria for a total disability rating based on individual unemployability (TDIU), since January 23, 2010, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Obesity

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has caused a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Service connection is currently in effect for the Veteran's knees and left ankle disabilities.

Under 38 U.S.C. § 1155, the Secretary is authorized to "adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries" and the ratings must be based as far as practicable, "upon the average impairments of earning capacity resulting from such injuries in civil occupations." The "rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service." 38 C.F.R. § 4.1. VA has given meaning to the statutory terms "injury" and "disease" through promulgation of the rating schedule codified in part 4 of title 38, Code of Federal Regulations, which identifies specific conditions and categories of conditions for which compensation is payable. There are more than 700 conditions in the rating schedule that are compensable, but the schedule does not include obesity. Therefore, obesity is not a "disease" or "injury" which can be connected to service on a direct basis. 

Obesity also generally cannot be service connected on a secondary basis as a disability directly resulting from a veteran's service-connected disability. Section 3.310(a) of title 38, United States Code, provides that "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected." Section 3.310 further provides that secondary service connection may be warranted when a service-connected condition causes an increase in the severity of a "nonservice-connected disease or injury." 38 C. F. R. § 3.310(b). Obesity is not a "disease or injury" within the meaning of section 3.310(a) or (b). Further, the fact that VA has not included obesity or weight gain as ratable conditions in its schedule for rating disabilities indicates that VA does not view obesity or weight gain itself as constituting a "disability" within the meaning of section 3.310(a). Therefore, service connection for obesity is denied. 

II. Earlier Effective Date for Left Ankle Arthritis 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on an original claim or a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400.

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection. See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003). In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received. While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises. See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015. As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In a May 30, 2003 application for compensation and/or pension (VA Form 21-526), the Veteran asserted his claim for degenerative arthritis of the ankles. There is no evidence of a previous claim, or attempted claim for benefits for the Veteran's ankle disability. Therefore, May 30, 2003 is the earliest effective date allowable by law.

III. TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran has an overall disability rating of 80 percent, effective January 23, 2010 with arthritis of the right knee rated at 60 percent. Therefore, the Veteran meet's the scheduler requirements for TDIU as of January 23, 2010. 

In April 2011, the Veteran was afforded a VA examination. The Veteran reported that he is unemployable due to his service-connected knee disability and cited pain, stiffness, limited motion, instability, use of a brace, and use of a cane. The examiner concluded the Veteran's knee disability would result in decreased mobility, decreased strength, lower extremity pain, and increased absenteeism from work. The examiner also noted that "this [knee] condition would prevent sedentary or physical labor."

Given the Veteran's inability to perform sedentary and physical labor as a result of his knee disability, combined with the effects of his other service-connected disabilities, the Board finds that the Veteran has been unable to secure or follow a substantially gainful occupation since January 23, 2010. 


ORDER

Service connection for obesity is denied.

Entitlement to an effective date prior to May 30, 2003, for the award of service connection for degenerative arthritis of the left ankle is denied.

Effective January 23, 2010, a total rating based on individual unemployability is granted.


REMAND

In its August 2016 Memorandum Decision, the Court stated that the Board did not properly consider whether the Veteran was entitled to extraschedular consideration for his right and left knee disability based on the collective impact of all of his service-connected disabilities. Remand is necessary for the RO to complete all necessary development and to consider whether referral for extraschedular consideration is appropriate given the collective impact of all the Veteran's service-connected disabilities. 

Remand is necessary to obtain a VA examination to ascertain whether the Veteran has a diagnosis of depression, and if so, whether his depression is caused or aggravated by his service or service-connected disabilities. Remand is also necessary to obtain a recent left ankle VA examination that reflects the Veteran's current level of disability. The most recent examination that tested range of motion of the left ankle was in January 2010. 

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Conduct any appropriate medical development to determine whether the Veteran is entitled to an increased initial rating for the two periods on appeal for his service-connected right and left knee disability. If appropriate, refer the Veteran's claim for extraschedular consideration based on the collective impact of all his service-connected disabilities.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's depression. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide the following opinions:

a. Does the Veteran have a diagnosis for depression?

b. If the Veteran does have a diagnosis for depression, is the Veteran's depression etiologically related to any aspect of the Veteran's service?

c. If the Veteran does have a diagnosis for depression, is the Veteran's depression caused or aggravated by any of his existing service-connected disabilities, including his bilateral knee and/or left ankle disabilities?

The examiner should consider the following:

*A July 2014 VA treatment note indicates the Veteran has difficulties with stress and depression. (VBMS Document: 02/11/2017 CAPRI)

*A March 2015 VA treatment note indicates the Veteran had a "negative screen for depression." (VBMS Document: 02/11/2017 CAPRI)

*A September 2015 VA treatment note indicates the Veteran has situational depression and anxiety. (VBMS Document: 02/11/2017 CAPRI)

*A January 2017 VA treatment note states the Veteran had a "negative screen for depression." (VBMS Document: 02/11/2017 CAPRI)

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of the Veteran's left ankle disability. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to the severity of the Veteran's left ankle disability.
The examiner should consider the following:

*A January 2010 VA examination which indicated the Veteran's left ankle mildly to severely affected his usual daily activity and would have an impact on occupational activities in terms of decreased mobility, lack of stamina, weakness or fatigue, and pain. (VBMS Document: 01/29/2010 VA Examination)

*A July 2015 VA examination which reported the Veteran had no ankle effusion, wore a brace on his left ankle, and had a small left ankle synovial complex. (VBMS Document: 07/20/2015 C&P Exam)

*A July 2017 VA examination that stated the Veteran's left ankle does not interfere with the range of motion for the left foot. (VBMS Document: 06/07/2017 C&P Exam)

4. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


